Citation Nr: 1414402	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  09-26 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for a disability manifested by sensitive feet.

2. Entitlement to service connection for a bilateral knee disability.

3. Whether new and material evidence has been received to reopen a claim for service connection for a right leg disability.

4. Whether new and material evidence has been received to reopen a claim for                 a back disability, including as secondary to a right leg disability.

5. Entitlement to service connection for a disability manifested by weight gain.

6. Entitlement to service connection for a sleep disorder, including as secondary to weight gain.

7. Entitlement to service connection for hypertension, including as secondary to a sleep disorder.
8. Entitlement to service connection for a psychiatric disorder, described as a change in character, including as secondary to weight gain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2013).

The Veteran had active service from July 1983 to June 1986.  He also had additional service with the U.S. Naval Reserve, including Active Duty for Training (ACDUTRA). 

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Regional Office (RO) in Nashville, Tennessee, and Philadelphia, Pennsylvania.  Jurisdiction is presently under the Nashville RO.        In June 2010, a Board videoconference hearing was held before the undersigned Veterans Law Judge.  
In a November 2010 decision/remand, the Board granted service connection for bilateral hearing loss, and remanded the remaining issues on appeal to the RO via the Appeals Management Center (AMC) for additional development.  The claims were again remanded to the RO/AMC in November 2012.  Then in its June 2013 issuance, the Board granted service connection for a residual scar above the       right ankle, and again remanded the rest of the claims (specifically, those remaining claims designated above on the title page).  These matters are now back before the Board, absent three issues listed below which the Veteran has voluntarily withdrawn from appeal.

The claim for service connection for a bilateral knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. On July 10, 2013, prior to the promulgation of a decision in this matter,                  the Veteran provided notification that a withdrawal of the claims on appeal for service connection for a disability manifested by sensitive feet, a disability manifested by weight gain, and a psychiatric disorder is requested.

2. Through a September 2003 rating decision, the RO denied the Veteran's original claims for service connection for a right leg condition, and back problems as secondary to a right leg condition.  He did not appeal.

3. Since then, no additional evidence has been received which relates to an unestablished fact necessary to substantiate the previously denied claims for service connection for a right leg condition, and back problems as secondary to a right leg condition.

4. Sleep apnea was not incurred in military service.

5.  Hypertension was not incurred in military service.
CONCLUSIONS OF LAW

1. The criteria for withdrawal of claims on appeal for service connection for a disability manifested by sensitive feet, a disability manifested by weight gain, and   a psychiatric disorder by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2013); 38 C.F.R. § 20.204 (2013).

2. The September 2003 rating decision which denied the Veteran's claims for service connection for a right leg condition, and for back problems as secondary to a right leg condition, is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013);                 38 C.F.R. §§ 3.104(a), 20.200, 20.302 (2013).

3. New and material evidence has not been received to reopen the Veteran's previously denied claims for service connection for a right leg condition, and back problems as secondary to a right leg condition.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).

4. The criteria are not met to establish service connection for a sleep disorder.       38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013);       38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

5. The criteria are not met to establish service connection for hypertension, including as secondary to a sleep disorder.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Issues Withdrawn from Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013). Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran has withdrawn this appeal in regard to claims for service connection for a disability manifested by sensitive feet, a disability manifested by weight gain, and a psychiatric disorder, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the claims and they are dismissed.

II.  Claims Presently on Appeal

VA's Duty to Notify and Assist the Veteran

The Veterans Claims Assistance Act of 2000 ("VCAA") sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

The RO/AMC has issued VCAA compliant notice regarding the issues being decided, including with regard to the downstream disability rating and effective date elements of a claim for service connection.  With reference to the petitions to reopen, the Veteran has also been apprised of what would constitute "new and material evidence" to reopen previously denied claims.  See Kent v. Nicholson,      20 Vet. App. 1 (2006).  Though not all of the notice preceded issuance of the relevant RO rating decisions on appeal, the Veteran has nonetheless had a thorough opportunity to respond to this correspondence in advance of the most recent Supplemental Statement of the Case (SSOC), thereby rendering any timing-of-notice error wholly nonprejudicial.

The duty to assist the Veteran has been fulfilled through affording VA examinations and supplemental opinions, the most recent per a Board remand directive, notwithstanding that this is not a duty expressly owed where involving petitions to reopen previously denied claims.  The RO/AMC has also obtained service treatment records (STRs), VA treatment records, and Social Security Administration (SSA) disability benefit records.  The claims have been properly developed and a decision may be rendered.   

Governing Laws and Regulations on Service Connection

Under VA law, service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service. 38 U.S.C.A. §§ 1110, 1131  (West 2002 & Supp. 2013); 38 C.F.R. § 3.303(a) (2013).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

Additionally, service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA,                          or for injury incurred in or aggravated while performing inactive duty training (INACDUTRA). 38 U.S.C.A. §§ 101(24), 106; 38 C.F.R. § 3.6.

The elements of a valid claim for direct service connection are as follows:               (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253   (1999).

Where a chronic disease is shown during service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Continuity of symptomatology is required where the condition noted during service is not shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  Under the latter circumstances, a showing of continuity of symptomatology at the time of service discharge and continuing thereafter is required to support the claim.  38 C.F.R.               § 3.303(b).  The United States Court of Appeals for the Federal Circuit                  (Federal Circuit) has since clarified in Walker v. Shinseki, 708 F.3d 1331                      (Fed. Cir. 2013) that the availability of continuity of symptomatology as a principle to substantiate service connection is limited to where involving those above-referenced diseases denoted as "chronic" (and for which presumptive service connection is otherwise available) under 38 C.F.R. § 3.309(a).

Generally, lay statement evidence may have direct relevance to establishing underlying components of a claim for service connection.  Where lay testimony provided regarding in-service injury is credible and competent, the absence of contemporaneous medical documentation does not preclude further evaluation as to the etiology of the claimed disorder.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

Lay testimony where found credible is also competent to establish the presence of continuity of symptomatology for a claimed disability during and since separation from military service (again, subject to the limitation that a "chronic" disease is involved as defined under 38 C.F.R. § 3.309(a)).  See Barr v. Nicholson,                         21 Vet. App. 303, 307 (2007).

VA law further permits service connection on a secondary basis.  To this effect, service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).                       In addition, a claimant is entitled to service connection on a secondary basis when  it is shown that a service-connected disability has chronically aggravated a nonservice-connected disability.  See 38 C.F.R. § 3.310(b).

A.  Right Leg Disorder

Pursuant to a September 2003 rating decision, the RO denied the Veteran's original claim for service connection for a right leg disorder on the grounds of lack of a causal relationship with military service, in particular as there was a documented poorly healing right leg skin lesion from August 1986 that developed while on ACDUTRA, but this appeared to have resolved within a few months without residuals.  The Veteran did not file a timely Notice of Disagreement (NOD) therefrom, and hence the decision became final.  See U.S.C.A. § 7105; 38 C.F.R.  §§ 3.104(a), 20.200, 20.302.

When a claim to reopen is presented under section 5108, VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  For purpose of this analysis, the credibility of the evidence, although not its weight, is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Records of VA outpatient treatment since 2008 denote a finding of reported complaints of burning pain and numbness in both legs.  When seen in        December 2008, the Veteran reported pain in the knees and numbness sensation             in the thigh muscles and indicated he could only stand for about 30 minutes,               the problem first having started with the knees in 1985, but with the thighs only   the last six months.  The assessment was in part, bilateral knee pain with muscle weakness.  On a February 2009 consult for chronic pain in the thighs, an x-ray study was completed which showed slightly increased sclerotic appearance at the symphysis pubis of uncertain clinical significance.  In May 2009, the Veteran was seen for back and leg pain from mild degenerative disk disease and obesity.  

The December 2010 VA Compensation and Pension examination for orthopedic evaluation reflects the Veteran's report of having sustained in 1986 an insect bite to the right lower extremity, near the right ankle, which was painful at the time.            The impression was of degenerative joint disease of the knees, congenital                  pes planus, and right ankle scar with residual pain.  The VA examiner commented that "I have been asked to give an opinion on whether or not [the Veteran's] complaints pertain to leg muscle pain from 1983.  I feel like they are totally separate issues, with his foot and ankle pain being the result of chronic degenerative changes."

Thereafter, a December 2012 VA examination primarily pertaining the claimed condition of the bilateral knees (apart from the more generalized claimed right leg disability), essentially concluded that his diagnosed mild degenerative changes of the knees were more likely related to weight gain, and not to the 1986 insect bite   on the right lower extremity.

A June 2013 VA examination addendum states "I have reviewed STRs and all addendums.  There is no disability of the right ankle or leg.  There is also no diagnosed disability of either foot."  

The Board on complete consideration of the facts of this case must deny the petition to reopen service connection for a right leg disorder.  The basis for original denial of the claim by September 2003 RO rating decision was lack of a causal relationship between a right leg disorder and military service.  This causal nexus criterion still is not met.  Indeed, none of the VA Compensation and Pension examinations and/or opinions squarely addressed the nexus issue, but that would appear to be because on closer scrutiny no concrete right leg disability (other than involving the bilateral knees or right ankle) was ever confirmed.  The June 2013 opinion most directly took this approach, expressly refusing to find an underlying generalized right leg disorder.  Arguably, there is some showing of possible generalized right leg disability elsewhere in VA outpatient records, in the form of symptoms of burning pain/numbness (though pain and discomfort alone, under   VA law, does not constitute a compensable disability, and indicated in Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998)).  The most comprehensive evidence before the Board, the VA examinations, nonetheless rule out generalized right leg disability.  Moreover, just as significantly, and not to be overlooked, is that those VA records that did reference right leg burning pain/numbness noted either the recent onset of the symptomatology, or instead attributed it to referred pain from a nonservice-connected lower back disorder, rather than an incident of military service. 

The remaining additional evidence consists of the Veteran's lay statements, which in this case are cumulative of his existing assertions and thus do not comprise new evidence.  See Untalan v. Nicholson, 20 Vet. App. 467 (2006).  In addition,                      it has been held that a claimant's lay testimony does not comprise a basis to reopen a claim where the determinative issue is that involving medical causation.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993). 

Consequently, there has been no showing of new and material evidence regarding the element of causal nexus that is sufficient to reopen the claim for service connection for a right leg disorder.  As the criteria to reopen service connection have not been met, the benefit-of-the-doubt doctrine does not apply, and the petition to reopen must be denied.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

B. Back Disorder

Regarding the petition to reopen service connection for a back disorder, including secondary to a right leg disorder, the RO's September 2003 rating decision denied the original claim on the merits.  One foundation of the claim was lack of direct causal nexus to military service, inasmuch as there was no documentation of back problems therein.  Another basis was the absence of secondary service connection premised on a right leg disorder, in that without service connection established for the underlying right leg condition, there was no secondary claim existing for the back disorder.  Absent a timely NOD, the foregoing decision became final.  

Applying the same "new and material" evidence standard as previously elucidated, the Board does not find grounds upon which to reopen this matter. 

Additionally received evidence includes VA outpatient records since 2008, which set forth a December 2008 notation of a chronic back problem, with recent acute exacerbation, and at times referred pain and tingling in both thighs after standing.  Subsequent treatment records intermitting provide reference to recurrence of          back pain.

Also, an August 2010 SSA administrative decision indicates that the Veteran was deemed disabled for purpose of receipt of disability benefits from that agency, effective November 15, 2008, due to a primary diagnosis of "disorders of back (discogenic and degenerative)."  

Essentially, at this stage, the Board has no evidence indicating or suggesting a causal nexus between a present back disability, and an incident of active military service.  All medical evidence which has been received pertains to the subject of present day symptomatology, without reference to etiology.  Nor has the Veteran articulated a specific theory of recovery in regard to direct service connection that would warrant further development of the evidence, or otherwise, in-depth consideration of the matter premised on competent lay testimony.  

Furthermore, inasmuch as the petition to reopen service connection for a right leg disorder is being denied herein, the Veteran cannot then set forth a claim for secondary service connection for a back disorder as due to the right leg disorder,   as this underlying right leg condition itself has been found nonservice-connected.  The instant claim as regarding secondary service connection is rendered a moot issue.  

Absent new and material evidence having been presented, the petition to reopen service connection for a back disorder is being denied.  

C. Sleep Disorder

Service medical history reflects that in July 1985 the Veteran reported having had sleep disturbance, in which he was waking up during his sleep and then at work    he would fall asleep.  Also, during a November 1986 ACDUTRA examination               the Veteran fell asleep during an audiogram.  

The initial post-service notation in clinical records of trouble sleeping is from a               May 2007 VA outpatient record.  A December 2008 consult indicated difficulty sleeping over the previous ten years, with inability to sleep more than a set few numbers of hours a night.  The assessment was in part, insomnia of longstanding duration.  A May 2009 sleep study resulted in a clinical diagnosis of sleep apnea.  

The Veteran underwent relevant VA Compensation and Pension examination in December 2010.  According to medical history review, sleep apnea was diagnosed by a sleep study in May 2009.  The Veteran now reported that he had had trouble sleeping ever since his period of service in the 1980s.  He had also gained significant weight since then having weighed 145 pounds in service, and now      389 pounds.  The diagnosis was obstructive sleep apnea, severe by a sleep study.  The VA examiner indicated unfavorably on the subject of a causal relationship             to service, stating:

[The Veteran] is morbidly obese... Whether he had sleep apnea during his active duty cannot really be commented on without resorting to mere speculation as records are negative for sleep apnea at that time.  He also reports he gained significant weight while he was in the service, and there is a report of him falling asleep in November 1986 during a hearing examination.  This cannot really be assumed to be due to sleep apnea only.  Risk factor for sleep apnea is weight gain in this Veteran.  With the aid of CPAP machine, he feels well rested, and he denied daytime hypersomnolence now.  Hence, it cannot be confirmed that his sleep apnea diagnosed in 2009 was present during his active duty.  To his primary care doctor, in January 2009, he had mentioned that he had trouble sleeping for more than 10 years.

A December 2012 VA supplemental opinion regarding the etiology of sleep apnea was obtained, also articulating the conclusion that it was less likely incurred                    in service:

Sleep apnea was diagnosed in 2009.  [The Veteran's] weight gain has been tremendous over the years.  He is morbidly obese at 380 pounds.                     The Veteran reports to me today that he barely slept for three hours at night during basic training in 1983, as he was stressed out as it was his first active duty.  He would feel sleepy then during the daytime.  At that time he weighed 145 pounds.  Obstructive sleep apnea (OSA) is seen more commonly in obese individuals.  OSA is a common disorder characterized by repetitive narrowing or collapse of the pharyngeal airway during sleep, and is caused by anatomical variations in the craniofacial features and/or neck.  Obesity, alcohol use, and supine sleeping position (among other things) can exacerbate OSA.  He is obese and he reports he drinks a pint of alcohol every other night.  [STRs] show again that on November  8, 1986, he fell asleep during a hearing exam.  [He later] marked "no" to frequent trouble sleeping.  No other records pertaining to sleep [are] noted in the STRs.  In this Veteran there is no evidence that he had sleep apnea while in the military from 1983 to 1986.  His lack of sleep then was due to stress and he reports he worked 12 to 16 hours a day then without falling asleep during the daytime.  He also reports that after he left the military in 1986, he worked two shifts, 10pm to 6am and then 7am to 12noon as he could not sleep.  He did this from 1986 to 2003.  From his history, it does not appear that he had any sleep apnea symptoms at least until 2003.  

A July 2013 supplemental VA opinion, following a Board remand directive for a comprehensive such opinion addressing all pertinent in-service symptomatology, indicated:

I concur with the opinions of the previous examiner that [the Veteran's] obstructive sleep apnea is less likely than not to be related to his military service.  The patient did complain of sleep disturbance in July 1985, however he related some family related stress at that time along with chest pains.  He fell asleep during an audiological exam in 1986.  On his separation physical in 1986 he denied having any trouble related to sleeping.  He was diagnosed with obstructive sleep apnea in 2009.  Morbid obesity is a factor in the development of his OSA.  No underlying disease is causing his morbid obesity, inactivity and overeating are most common causes of the same.  He has added more than a hundred pounds since military discharge.  

The Board concludes that the weight of competent evidence preponderates against a finding that obstructive sleep apnea, or any other diagnosed sleep disorder, is etiologically related to the Veteran's military service.  This follows several opinions directed by the Board to thoroughly address the significance of any precipitating symptomatology from service.  The general consensus of VA opinions is that sleep difficulties in service were situational and soon resolved, whereas sleep apnea and associated pathology originated roughly two decades post-service and is clearly attributable to nonservice-related factors.  There is no contrary nexus opinion addressing the matter, or otherwise, compelling lay evidence suggesting a different course of progression of sleep apnea, and hence, the evidence preponderates against direct service connection.  While the Veteran previously alleged sleep apnea developed secondary to a disability manifested by weight gain, he later withdrew from appeal the underlying claim for a disability involving weight gain, and it follows that secondary service connection likewise cannot provide a basis for recovery for a sleep disorder.

The claim for service connection for a sleep disorder, including sleep apnea,                   is therefore denied.

D. Hypertension
 
On a June 1986 in-service examination for separation from active duty, the Veteran had the highest overall measured blood pressure (in terms of proximity to the clinical definition of hypertension) of 130 (systolic) / 88 (diastolic).  

Essential hypertension was diagnosed on a VA consult from January 2009.  

Upon VA examination of December 2010, regarding hypertension, is was observed that various blood pressure readings from during military service consisted of 108/78; 110/74; 132/80; and 138/82.  While the Veteran had been diagnosed with hypertension in 2009, his February 2007 blood pressure reading was 151/83;             May 2007 reading was 148/82; and January 2009 reading was 150/89, as of which he was already on blood pressure pills and had been taking them for one month.   On the examination date, blood pressure was 140/70 checked twice in the left arm, and 140/80 in the right arm.  The diagnosis was essential hypertension.  The VA examiner then commented:

[Essential hypertension] was diagnosed in 2009.  [The Veteran] had high blood pressures in 2007.  He has had high blood pressure at least since 2007.  Service medical records are negative for hypertension... and hence, I do not find any association of hypertension with his active duty.   

A December 2012 examination addendum reiterates that hypertension was less likely as not related to military service, given that "[in-service] blood pressure of 130/88... is normal... The Veteran had no evidence of hypertension while                 in service from 1983 to 1986."

Another addendum opinion from October 2013 states as follows:

The patient has essential hypertension.  This was diagnosed in 2009.         He did not have hypertension in service from 1983 to 1986.  Hypertension is not etiologically linked to his scars, hearing loss or his OSA.  It is less likely than not to be incurred in military service, or caused by any illnesses or injuries related to military service.            Blood pressure on separation physical was normal 130/88.                      Blood pressure [was] normal in service. ...I have reviewed the claims file and paid special attention to Compensation and Pension exams from December 2010, and December 2012.

The Board will deny the claim for service connection for hypertension.  The weight of the evidence based on competent medical opinion is that hypertension was not directly incurred in service, this following two separate VA assessments that the measured blood pressures taken during service did not meet the standard for a diagnosis of hypertension, and moreover, that this condition did not definitively manifest until only recently.  A claims file review was conducted in support of the examiners' respective findings.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion include the medical expert's access to the claims file and the thoroughness and detail of the opinion); Boggs v. West, 11 Vet. App. 334, 340 (1998).  There is no contrary opinion of record, and as stated, those opinions that are on file appear to have thoroughly considered the Veteran's medical history.  Nor is there indication for that matter that the Veteran's hypertension manifested to a compensable degree within one year of service discharge, as to warrant presumptive service connection as a chronic disease.  See 38 C.F.R. § 3.309(a).  Secondary service connection also is not for consideration, notwithstanding the Veteran's earlier assertion that hypertension developed due to sleep apnea, as the underlying claim for service connection for a sleep disorder has been denied herein.  Thus, the instant claim for service connection for hypertension is denied.  

In denying the claims for sleep apnea and hypertension, the Board has considered the Veteran's statements.  While he is competent to describe his symptoms, he is not competent to diagnose either hypertension or sleep apnea, nor to provide an opinion as to the etiology or clinical onset of these disorders.  

ORDER

The claim for service connection for a disability manifested by sensitive feet              is dismissed.

The claim for service connection for a disability manifested by weight gain                is dismissed.

The claim for service connection for a psychiatric disorder, described as a change  in character, including as secondary to weight gain, is dismissed.

The petition to reopen a claim for service connection for a right leg disability                is denied.

The petition to reopen a claim for service connection for a back disability, including as secondary to a right leg disability, is denied.

Service connection for a sleep disorder is denied.

Service connection for hypertension, including as secondary to a sleep disorder,       is denied.


REMAND

Notwithstanding prior requests from the Board to this point, a definitive opinion is still required addressing the etiology of a bilateral knee disability and whether it is of service origin, in light of complete consideration of all directly relevant                    in-service medical history.  

Accordingly, this claim is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1. Make arrangements to obtain the Veteran's complete VA treatment records, dated since August 2013.

2. Then, arrange for an addendum opinion by the December 2012 VA orthopedic examiner.  Based on a review of the record, including the December 2010 VA orthopedic examination report and the December 2012 VA examination report with March 2013 addendum,             the examiner must indicate with regard to the Veteran's diagnosed bilateral knee disability whether it is at least as likely as not (i.e. a 50 percent or higher probability) that any such disability had its clinical onset during active service or ACDUTRA or is causally linked to any incident of active duty (July 1, 1983 to June 30, 1986) or subsequent ACDUTRA.  In providing the requested opinion, the examiner should expressly comment on whether there is any relationship between the current bilateral knee disability and the leg muscle pain noted in August 1983 and/or the right lower leg lesion noted in August 1986 (during ACDUTRA).

If the December 2012 VA examiner is unavailable or unable to provide this additional medical comment, then have someone else equally qualified provide this additional comment.  This may require having                       the Veteran reexamined, but this is left to the designee's discretion. 

In any event, the prior or new examiner must discuss the medical rationale of the opinion, if necessary, citing to specific evidence in the record to support conclusions. 

It is imperative the examining physician review the claims file, including a complete copy of this remand, for the pertinent medical and other history.

3.  Next, review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If the question posed is not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

4.  Finally, readjudicate the claim on appeal for service connection for a bilateral knee disability based upon all additional evidence received.  If the benefit remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


